Case 4:18-cv-04126-SOH-BAB Document 56                Filed 09/17/20 Page 1 of 2 PageID #: 309




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

  CODY S. HOWARD                                                                      PLAINTIFF

  v.                                   Civil No. 4:18-CV-04126

  OFFICER D. ROGERS                                                                DEFENDANT

                                             ORDER

        The Court finds it is appropriate to appoint counsel for the Plaintiff under 28 U.S.C.

 §1915(e)(1). This section provides that: “the court may request an attorney to represent any person

 unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

        Mr. Darby Doan, of the law firm of Haltom & Doan, 6500 Summerhill Road, Texarkana,

 Texas, 75503, is hereby appointed to represent the Plaintiff. In addition to Mr. Doan, any other

 attorney with Haltom & Doan may also enter an appearance in the case. The Court will set a trial

 date and pre-trial schedule by separate Order.

        Counsel is advised that the Court only has funds available to pay reasonable out-of-pocket

 expenses he incurs in this representation. No federal funds are available to pay attorney’s fees to

 counsel appointed under the provisions of 28 U.S.C. § 1915. In the event Plaintiff is a prevailing

 party at trial, counsel may move for attorney’s fees and costs under 42 U.S.C. § 1988. Pursuant to

 Rule 83.6 of the Local Rules for the Eastern and Western Districts of Arkansas the Court may pay

 reasonable out-of-pocket expenses only where no funds are available from other sources to cover

 those expenses. The Court’s authority to pay out-of-pocket expenses is limited. No single

 expenditure can exceed the amount of $500 without the attorney seeking the prior written approval

 of this court. Expenditures in excess of $500 require approval of this Court and of the Clerk of

 Court as to the impact of the expenditure on the fund.


                                                  1
Case 4:18-cv-04126-SOH-BAB Document 56                  Filed 09/17/20 Page 2 of 2 PageID #: 310




        Counsel is further advised that he should seek prior written approval of this Court before

 taking or incurring any of the following expenses: (1) expenses for depositions; (2) expenses

 related to retaining or securing the services of expert witnesses; and (3) any single expenditure that

 exceeds the amount of $250.

        Because Counsel has been appointed to represent Plaintiff in this matter, no further pro se

 pleadings from the Plaintiff shall be accepted by the Clerk for filing. Any pro se pleading

 submitted by Plaintiff shall be returned to Plaintiff without filing.

        IT IS SO ORDERED this 17th day of September 2020.

                                                        /s/   Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
